Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark


This Office action has been issued in response to amendment filed on 06/19/2020. 

Allowance

Claims (1-9), (10-17) and (18-20) are allowable.


Reason for Allowance


The cited arts of record, by over Feiner et al. US Patent Application Publication US 20200188028 Al (hereinafter Feiner) in view of Kennett et al. US Patent Application Publication US 20020046018 Al (hereinafter Kennett) teach recording data representative of a user experience sensed by a mixed reality device during a mixed reality experience of a user in a space.
Claims (1-9), (10-17) and (18-20) are allowable. Independent claims 1, 10 and 18 are allowable because the cited arts of record, over Feiner et al. US Patent Application Publication US 20200188028 Al (hereinafter Feiner) in view of Kennett et al. US Patent Application Publication US 20020046018 Al (hereinafter Kennett) do not explicitly disclose, teach, or suggest the claimed limitations of: 


recording data representative of a user experience sensed by a mixed reality device during a mixed reality experience of a user in a space;
processing the recorded data to infer one or more actions performed by the user in the space during the mixed reality experience; and
creating an augmented replay of the mixed reality experience based on the recorded data and inferred actions performed by the user during the mixed reality experience

(in combination with all other features in the claim).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144